369 F.2d 406
SUN OIL COMPANY, as owner of the M.V. Atlantic Sun, Libellant-Appellee,v.The S.S. GEORGEL, her engines, boilers, etc.,v.CENTRAL NAVIGATION CORPORATION OF MONROVIA, Respondent-Appellant.CENTRAL NAVIGATION CORPORATION OF MONROVIA, as owner of the S.S. Georgel, Cross-Libellant-Appellant,v.The M.V. ATLANTIC SUN, her engines, boilers, etc.,v.SUN OIL COMPANY, Cross-Respondent-Appellee.
No. 61.
Docket 30084.
United States Court of Appeals Second Circuit.
Argued November 28, 1966.
Decided December 20, 1966.

Appeal from interlocutory decrees by the United States District Court for the Southern District of New York, Richard H. Levet, J., 245 F.Supp. 537, holding S.S. Georgel and Central Navigation Corporation of Monrovia, respondents, solely liable for a collision with libellant's motor vessel, Atlantic Sun, and dismissing respondents' cross-libel.
Alfred A. Lohne, New York City (Mendes & Mount, and Brendan J. Connolly, New York City, on the brief), for libellant-cross-respondent-appellee.
James D. Hanlon, New York City (Zock, Petrie, Sheneman & Reid, and John R. Sheneman, New York City, on the brief), for respondent-cross-libellant-appellant.
Before FRIENDLY, SMITH and ANDERSON, Circuit Judges.
PER CURIAM:


1
The findings in Judge Levet's careful and thorough opinion were fully supported by the evidence and there was no error in the conclusions of law. The judgment of the District Court is affirmed.